        Case: 3:17-cv-00873-wmc Document #: 3 Filed: 07/20/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


CHUKWUEMEKA IKEGWUONU,

        Petitioner,
                                                     Case No. 17-cv-873-wmc
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America and against petitioner Chukwuemeka

Ikegwuonu denying his petition under 28 U.S.C. § 2255.




        s/V. Olmo, Deputy Clerk                          07/20/2020
        Peter Oppeneer, Clerk of Court                       Date
